Citation Nr: 0205057	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-17 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cardiovascular disease 
including hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Air Force 
from March 1951 to October 1953.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Waco, Texas, which denied the veteran's claim of 
entitlement to service connection for hypertension and heart 
disease.  

The veteran previously requested a hearing before a hearing 
officer at the RO.  While a hearing was scheduled and 
rescheduled, the veteran never reported to present testimony 
in support of his claim.


FINDINGS OF FACT

1.  Cardiovascular disease including hypertension was not 
shown in active service or for many years thereafter, and was 
not disabling to a compensable degree during the first post 
service year.

2.  The competent, probative  medical evidence of record does 
not shows that cardiovascular disease including hypertension 
is linked to active service on ant basis.  


CONCLUSION OF LAW

Cardiovascular disease including hypertension was not 
incurred in or aggravated by active service; nor may it be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§  1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim seeking service connection for 
hypertension in April 1984.  In a letter dated in April 1984 
the RO requested that the veteran supply information 
necessary to obtain his service medical records.  
Additionally, the RO requested that the veteran provide 
evidence of a current hypertensive condition and that he 
received treatment for such since service.  The veteran did 
not respond.  The RO sent another request for information 
dated in June 1984.  Again, the veteran did not respond.  

In September 1996 the veteran filed another claim seeking 
service connection for hypertension and heart problems.  He 
indicated that he had been suffering from such since 1953.  

The RO received medical records of treatment received by the 
veteran from Drs. DS and SLP at the Texas Regional Heart 
Center from December 1993 to July 1996.  Correspondences from 
Dr. SLP dated in December 1993 and September 1994 indicate a 
history of coronary artery disease with a myocardial 
infarction in June 1985 and percutaneous transluminal 
coronary angioplasty in January 1989, November 1991 and July 
1992.  

Hypertension was identified as a cardiovascular risk factor 
for the veteran.  Dr. SLP noted that the veteran had a 
hypertensive blood pressure response to exercise.  Treatment 
records indicate that the veteran's blood pressure was 
monitored regularly by Dr. DS.  

In December 1996 the RO received a correspondence from the 
National Personnel Records Center (NPRC), which indicated 
that the veteran's files were unavailable and that such was 
related to fire.  

The veteran was afforded a VA examination in January 1997 at 
which time he reported suffering from hypertension since 
service.  He stated that his blood pressure was monitored 
during service but that he was not treated for hypertension.  
The veteran further reported being held over at separation 
because of high blood pressure readings.  He specifically 
denied seeking or receiving any medical treatment for 
hypertension after service until he suffered a heart attack 
in 1985.  

The examiner diagnosed the veteran with hypertension and 
noted that "he apparently had [hypertension] in the 
service."  The veteran was also diagnosed with 
arteriosclerotic heart disease with an old myocardial 
infraction, angina, angioplasties and a history of atrial 
fibrillation and electrocardioversion.  It was noted that the 
veteran's heart disease was related to blood pressure.  

In a rating decision dated in February 1997 the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension and heart disease indicating that incurrence in 
service could not be established because of the 
unavailability of the veteran's service medical records.  The 
veteran filed a notice of disagreement in April 1997 at which 
time he argued that it was not his fault that his service 
medical records were missing.  He stated that his blood 
pressure was monitored daily from November 1951 to January 
1952 at Sidi Sumane Air Force Base.  According to the veteran 
he was held over at Hunter Air Force Base in Georgia for 
several days prior to separation due to high blood pressure.  
The veteran reiterated his contentions in his May 1997 
substantive appeal to the Board.  

In November 1997 the RO requested copies of hospital and 
outpatient treatment records for treatment received by the 
veteran at Hunter Air Force Base.  In August 1998 the NPRC 
again certified that there were no medical records on file 
for the veteran and that any such records had probably been 
destroyed by fire.  

The RO issued a supplemental statement of the case (SSOC) in 
December 1998 in which it continued to deny the veteran's 
claim of entitlement to service connection for hypertension 
and heart disease.  

Again the RO stated that its denial was based upon the fact 
that there were no service medical records to establish that 
the veteran's hypertension and heart disease had their onset 
in service.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 3.303(2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on a claim on the 
issue of service connection, there must be medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent without one year from date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (2001).

If not shown during service, service connection may be 
granted for coronary artery disease including hypertension if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOC provided by the RO in 
June 1984, April 1997 and December 1998, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

The Board has carefully considered the absence of any service 
medical records.

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  38 U.S.C. § 5103A.  



In this case, the RO received letters from NPRC in December 
1996 and August 1998, indicating that despite a thorough 
search of their records, no service medical records 
pertaining to the veteran could be located for the period in 
question.  According to the NPRC the veteran's service 
medical records were destroyed by fire in July 1973.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal and finds that the 
development of this claim with respect to the service medical 
records has been consistent with the provisions of the new 
law.  NPRC has repeatedly indicated that those records cannot 
be located.  

Under these circumstances, a remand of this matter for 
further development would be fruitless and would only serve 
to unnecessarily delay a final decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided]; see also 
Winters v. West, 12 Vet. App. 203, 207 (1999) ["the law does 
not require a useless act".]  Accordingly, the Board will 
proceed to a decision on the merits.

The Board wishes to make it clear that it understands that 
the Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
has been undertaken with this heightened duty in mind.  

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).



Service Connection

In the present case, the veteran contends that he was 
monitored daily because of high blood pressure from November 
1951 to January 1952.  He also stated that he was held over 
at separation due to high blood pressure. 

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The veteran has not alleged and the competent medical 
evidence of record does not indicate that he was diagnosed 
with hypertension in service.  By his own account to the VA 
examiner in January 1997, although he was checked many times 
in service for high blood pressure, he was not treated for 
hypertension.  The earliest records of any treatment for 
hypertension or a heart condition included in the record are 
dated in December 1993.  In fact, the veteran specifically 
stated that he sought no medical treatment for hypertension 
or any heart condition until he suffered a heart attack in 
1985, some 32 years after service.  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

It is equally clear, however, that the resolution of issues, 
which involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  While the veteran contends 
and believes strongly that his high blood pressure readings 
in service are related to his current diagnosis of 
hypertensive vascular disease, he is not competent to make 
such a conclusion.  

Additionally, the VA examiner's conclusion that the veteran's 
hypertension had its onset in service seemed to be based 
solely upon the veteran's self-reported history and therefore 
does not represent competent medical evidence.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) [the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion as to the date 
of onset]; cf. Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [where the examiner did not merely transcribe the 
veteran's statements, but rather reviewed the record and 
arrived at a medical conclusion based on the evidence].  

Cardiovascular disease including hypertension was not shown 
in service, demonstrated to a compensable degree during the 
first post service year, and was initially shown many years 
following service.  There is no competent medical evidence of 
record relating the post service 

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's hypertension and heart disease were 
not incurred in service.  

Inasmuch as the preponderance of the weight of evidence is 
against the claim, the veteran is not entitled to the 
benefit-of-the-doubt.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992)



ORDER

Entitlement to service connection for cardiovascular disease 
including hypertension is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

